ALLOWANCE
This action is responsive to the Request for Continued Examination (RCE) filed on 04/18/2022. As of the Examiner’s Amendments included herein, claim 22 will have also been canceled, and claims 1, 6, 7, 14, 18, 19, 21, 43, 46, 52, and 53 will have been further amended. Thus, claims 1-7, 14, 15, 17-19, 21, 23, 43, 46, 47, 49, 52, and 53 will remain pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
1. (CURRENTLY AMENDED) A computer system including a display screen and a processor, a user interface of the computer display screen for enabling a method of creating one or more executable form files and relating the one or more executable form files to a form flow process file that defines a logical pathway by which the one or more executable form files are accessed, the computer system including: 
form flow process file storage for storing form flow process files, and
form file storage for storing the one or more executable form files which is separate from the form flow process file storage, the method of the user interface, as performed by the processor of the computer system, comprising:
providing on the display screen form indicia representative of a plurality of executable form items on the display screen; 
receiving first instructions by a user via the display screen to select a first form indicium of the form indicia; 
selecting the first form indicium by the processor, wherein in response to the  of the first form indicium, a first execution control code is inserted that provides a first relevant control for a first executable form item; 
displaying on the display screen the selected first form indicium as the first executable form item upon selection; 
receiving second instructions by the user via the display screen to select a second form indicium of the form indicia; 
selecting the second form indicium by the processor, wherein in response to the  of the second form indicium, a second execution control code is inserted that provides a second relevant control for a second executable form item; 
displaying on the display screen the selected first form indicium as the first executable form item upon selection with the selected second form indicium as the second executable form item upon selection in an order as an executable form which comprises the plurality of executable form items, the executable form stored in the form file storage as the executable form file; 
providing on the display screen executable form indicia representative of [[the]] executable forms stored as the one or more executable form files on the form file storage and flow control indicia, the flow control indicia being representative of a plurality of logical pathways between the executable forms and a plurality of form flow processes stored as a plurality of form flow process files on the form flow process file storage; 
receiving third instructions by the user via the display screen to select at least one flow control indicium of the flow control indicia and to select one or more of the executable form indicia; 
selecting the at least one flow control indicium and the at least one executable form indicium by the processor, wherein in response to the  of the at least one flow control indicium and the at least one executable form indicium, the at least one executable form invokes a relevant flow control; 
displaying on the display screen a diagram representing a form flow process that includes the one or more executable forms in conjunction with the invoked relevant flow control, the form flow process stored in the form flow process file storage as the form flow process file; 
communicating the form flow process file to a remote user device; and 
relating the form flow process file to the executable form file and the plurality of form flow process files, the form flow process file including a mapping to the executable form files and the plurality of form flow process files, wherein the form flow process file is stored on the remote user device, and the form flow process file, stored on the remote user device, configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the executable form files and the plurality of form flow process files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with the executable form defined in the executable form file, to make an automatic decision, based on the interaction of the user, by the remote user device, on which executable form file to request or retrieve from the form file storage and which of the plurality of form flow process files to request or retrieve from the form flow process file storage of the computer system.

2. (PREVIOUSLY PRESENTED) The computer system of claim 1, wherein the method further comprises:
executing the first executable form item and the second executable form item of the executable form.

3. (PREVIOUSLY PRESENTED) The computer system of claim 1, wherein receiving an instruction to select the first form indicium and the second form indicium is via a designer device that is configured to move the first form indicium and the second form indicium to another location on the display screen or another display screen, whereby the first form indicium and the second form indicium when moved become executable.

4. (PREVIOUSLY PRESENTED) The computer system of claim 1, wherein the method further comprises:
changing the order of the selected second form indicium and first selected first form indicium wherein the first executable form item and the second executable form item are in another order.

5. (PREVIOUSLY PRESENTED) The computer system of claim 1, 
wherein indicia representative of the plurality of executable form items on the display screen is divided into categories of the plurality of executable form items.

6. (CURRENTLY AMENDED) A computer system including a display screen and a processor, a user interface of the computer display screen for enabling a method of creating one or more executable form files and relating the one or more executable form files to a form flow process file that defines a logical pathway by which the one or more executable form files are accessed, the computer system including:
form flow process file storage for storing form flow process files, and
form file storage for storing the one or more executable form files which is separate from the form flow process file storage, 
the method of the user interface comprising:
providing on the display screen form indicia representative of a plurality of executable form items on the display screen; 
receiving first instructions by a user via the display screen to select a first form indicium of the form indicia; 
selecting the first form indicium by the processor, wherein in response to the  of the first form indicium, a first execution control code is inserted by the processor that provides a first relevant control for a first executable form item; 
displaying on the display screen the selected first form indicium as a first executable form item upon selection, a first executable form stored in a computer storage as a first executable form file; 
receiving second instructions by the user via the display screen to select a second form indicium of the form indicia; 
selecting the second form indicium by the processor, wherein in response to the  of the second form indicium, a second execution control code is inserted by the processor that provides a second relevant control for a second executable form item; 
displaying on the display screen the selected second form indicium as the second executable form item upon selection with the selected first form indicium in an order which comprises the first executable form and the second executable form item; 
repeating steps of: 
providing on the display screen the form indicia representative of the plurality of executable form items on the display screen, 
receiving the first instructions, 
selecting the first form indicium, 
displaying on the display screen the selected first form indicium, 
receiving the second instructions, 
selecting the second form indicium, and 
displaying on the display screen the selected second form indicium to generate a second executable form; and 
displaying on the display screen the second executable form, the second executable form stored in the form file storage as a second executable form file; 
providing on the display screen executable form indicia representative of [[the]] executable forms stored as the one or more executable form files on the form file storage and flow control indicia, the flow control indicia being representative of a plurality of logical pathways between the executable forms and a plurality of form flow processes stored as a plurality of form flow process files on the form flow process file storage; 
receiving third instructions by the user via the display screen to select at least one flow control indicium of the flow control indicia and to select one or more of the executable form indicia; 
selecting the at least one flow control indicium and the at least one executable form indicium by the processor, wherein in response to the  of the at least one flow control indicium and the at least one executable form indicium, the at least one executable form invokes a relevant flow control; 
displaying on the display screen a diagram representing a form flow process that includes the one or more executable forms in conjunction with the invoked relevant flow control, the form flow process stored in the form flow process file storage as the form flow process file; 
communicating the form flow process file to a remote user device; and
relating the form flow process file to the first executable form file, the second executable form file, and the plurality of form flow process files wherein the form flow process file is stored on [[a]]the remote user device, and the form flow process file, stored on the remote user device, configures the remote user device to evaluate conditional logical statements defined in the form flow process file that link the executable form files and the plurality of form flow process files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with one or more of the first executable form defined in the first executable form file and the second executable form defined in the second executable form file, to make an automatic decision, based on the interaction of the user, by the remote user device, on which of the first executable form file and the second executable form file to retrieve from the form file storage and which of the plurality of form flow process files to request or retrieve from the form flow process file storage of the computer system.

7. (CURRENTLY AMENDED) The computer system of claim 6, wherein the method further comprises:
providing flow indicia representative of flow controls on the display screen or another display screen; 
receiving fourth instructions to select a first flow control indicium of the flow indicia to invoke a selected flow control; 
receiving fifth instructions for arranging at least one of the first executable form and the second executable form in conjunction with the invoked selected flow control on the display screen or the another display screen; and 
displaying on the display screen or the another display screen, a form flow diagram including the first executable form and the second executable form in conjunction with the invoked selected flow control.

8. - 13. (CANCELLED)

14. (CURRENTLY AMENDED) A computer system including a display screen and a processor, a user interface of the computer display screen for enabling a method of creating an executable form file and relating the executable form file to a form flow process file, the computer system including:
form flow process file storage for storing form flow process files, and
form file storage for storing executable form files which is separate from the form flow process file storage, 
the method of the user interface comprising:
sending, from a designer device to a server, a request to create a customizable form; 
receiving, from the server, a first data message that includes multiple form items indicia representative of executable form items; 
displaying on the display screen of the designer device the multiple form items indicia; 
receiving first user input at the designer device, the first user input including a first selection of at least one of the multiple form items indicia, wherein in response to the first selectioncauses a first execution control code to be inserted that provides a relevant control for an executable form item and when displayed, the form item is the executable form item upon selection; 
transmitting, to the server, the first data message that includes the selected at least one of the multiple form items indicia; 
receiving in the form file storage the executable form file that includes the selected at least one of the multiple form items indicia as the executable form item; 
creating the form flow process file comprising the steps of: 
sending, from [[a]]the designer device to [[a]]the server, a request to create a customizable form flow process; 
receiving, from the server, a second data message that includes executable form indicia representative of [[the]] executable forms stored as the executable form files on the form file storage and flow control indicia, the flow control indicia being representative of a plurality of logical pathways between the executable forms and a plurality of form flow processes stored as a plurality of form flow process files on the form flow process file storage; 
displaying on the display screen of the designer device the executable form indicia and the flow control indicia; 
receiving second user input at the designer device, the second user input including a second selection of at least one flow control indicium and one or more of the executable form indicia, wherein in response to the second selectioncauses a second execution control code to be inserted that invokes a relevant flow control and when displayed, the flow control indicium is a diagram representing a form flow process that includes the one or more executable forms in conjunction with the invoked relevant flow control; and 
transmitting, to the server, the second data message that includes the selected at least one of the flow control indicia and the at least one executable form indicia; 
receiving in the form flow process file storage the form flow process file that includes the selected at least one of the flow control indicia as the form flow process; 
sending, from a remote user device to [[a]]the server, [[a]]the request for the form flow process file; 
receiving, from the server, the form flow process file; and 
relating the form flow process file to the executable form file and the plurality of form flow process files, wherein the form flow process file is stored on [[a]]the remote user device, and the form flow process file, stored on the remote user device, configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the executable form files and the plurality of form flow process files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision, based on the interaction of the user, by the remote user device, on which executable form file to request or retrieve from the form file storage and which of the plurality of form flow process files to request or retrieve from the form flow process file storage of the computer system.

15. (PREVIOUSLY PRESENTED) The computer system of claim 14, wherein the method further comprises displaying the customizable form on the display of the designer device and the displaying on the display of the designer device the multiple form items indicia includes displaying groups of the multiple form items indicia.

16. (CANCELLED)

17. (PREVIOUSLY PRESENTED) The computer system of claim 14, wherein the method further comprises executing the customizable form on the designer device.

18. (CURRENTLY AMENDED) The computer system of claim 14, wherein the method further comprises receiving third user input at the designer device, the third user input including a revision, addition, and/or deletion of the selection of the 

19. (CURRENTLY AMENDED) The computer system of claim 14, wherein the first user input includes selection of at least two of the multiple form items indicia, and further comprising:
receiving third user input at the designer device, the third user input including a revision, addition, and/or deletion of at least one of the selection of the multiple form items indicia and an order of the selection of the multiple form items indicia.

20. (CANCELLED)

21. (CURRENTLY AMENDED) A computer system including a display screen to display a user interface for enabling a method of creating customizable form files and relating a customized form file to a form flow process file, the computer system including: 
form flow process file storage for storing form flow process files, and
form file storage for storing customized form files which is separate from the form flow process file storage, the method comprising:
transmitting from a server to the computer display screen of a designer device multiple executable form items indicia, each of the multiple executable form items indicia representative of corresponding executable form items while not yet executable; 
at the server, receiving first instructions from the designer device, the first instructions including a selection of at least one of the multiple executable form items indicia, wherein in response to the selection of the at least one of the multiple executable form items indicia, a first execution control code is inserted that provides a relevant control for an executable form item; 
generating the customized form file that includes the corresponding executable form item having [[an]]a first execution control associated therewith upon selection of the form item indicium; 
storing the customized form file in the form file storage; 
transmitting, from [[a]]the server to the computer display screen of [[a]]the designer device, executable form indicia representative of [[the]] executable forms stored as executable form files on the form file storage and flow control indicia, the flow control indicia being representative of a plurality of logical pathways between the executable forms and a plurality of form flow processes stored as a plurality of form flow process files on the form flow process file storage; 
at the server, receiving second instructions from the designer device, the second instructions including a selection of at least one flow control indicium and a selection of at least one executable form indicia, wherein in response to the selection of the at least one flow control indicium and the selection of the at least one executable form indicia, a second execution control code is inserted that invokes a relevant flow control; 
generating the form flow process file that includes the corresponding form flow process having [[an]]a second execution control associated therewith in response to the selection of the at least one flow control indicium and the selection of the at least one executable form indicia; 
storing the form flow process file in the form flow process file storage; 
communicating the form flow process file to a remote user device; and 
relating the form flow process file to the executable form files and the plurality of form flow process files, wherein the form flow process file is stored on [[a]]the remote user device, and the form flow process file configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the customized form files and the plurality of form flow process files together in multiple pathways, and the user experiencing one of the multiple pathways based on an interaction of the user with a customized form defined in the customized form file, to make an automatic decision, based on the interaction of the user, by the remote user device, on which customized form file to request or retrieve from the form file storage and which of the plurality of form flow process files to request or retrieve from the form flow process file storage of the computer system.

22. (CANCELLED)

23. (PREVIOUSLY PRESENTED) The computer system of claim 21, wherein the executable form item is executable in the customized form.

24. - 42. (CANCELLED)

43. (CURRENTLY AMENDED) A method of creating multiple customizable forms, wherein customized form files are stored in a form file storage and form flow process files are stored separately in a form flow process file storage, the method comprising:
transmitting from a server to a designer device multiple form items indicia for display, each of the multiple form items indicia being representative executable form items; 
at the server, receiving first instructions from the designer device, the first instructions including a selection of at least one of the multiple form items indicia, wherein in response to the selection of the at least one of the multiple form items indicia, a first execution control code is inserted that provides a relevant control for an executable form item; 
displaying in a form the selected at least one of the multiple form items indicia, wherein the selected at least one of the multiple form items indicia becomes the executable form item upon selection; 
transmitting, from [[a]]the server to [[a]]the designer device, executable form indicia representative of [[the]] executable forms stored as executable form files on the form file storage and flow control indicia, the flow control indicia being representative of a plurality of logical pathways between the executable forms and a plurality of form flow processes stored as a plurality of form flow process files on the form flow process file storage; 
at the server, receiving second instructions from the designer device, the second instructions including a selection of at least one flow control indicium and a selection of at least one executable form indicium, wherein in response to the selection of the at least one flow control indicium and the selection of the at least one executable form indicium, a second execution control code is inserted that invokes a relevant flow control; 
displaying on the display screen a diagram representing a form flow process that includes the one or more executable forms in conjunction with the invoked relevant flow control, the form flow process stored in the form flow process file storage as [[the]]a form flow process file; 
communicating the form flow process file to a remote user device; and
relating [[a]]the form flow process file to the executable form files and the plurality of form flow process files, wherein the form flow process file is stored on [[a]]the remote user device, and the form flow process file configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the , and a user experiencing one of the multiple pathways based on an interaction of the user with a customized form defined in [[the]] one of the customized form files, to make an automatic decision, based on the interaction of the user, by the remote user device, on which of the multiple customized form files to request or retrieve from the form file storage and which the plurality of form flow process files to request or retrieve from the form flow process file storage of the computer system.

44-45. (CANCELLED)

46. (CURRENTLY AMENDED) The method of claim 43, wherein the first instructions include a selection of at least two of the multiple form items indicia, and further comprising:
at the server, receiving third instructions from the designer device, the third instructions including an order of the selected at least two of the displayed multiple form items indicia.

47. (PREVIOUSLY PRESENTED) The method of claim 43, wherein the first instructions and the second instructions are simultaneously sent as a combined instruction to the server.

48. (CANCELLED)

49. (PREVIOUSLY PRESENTED) The method of claim 43, wherein the method includes: 
performing the method of claim 43 to create a first customizable form, and performing the method of claim 43 to create a second customizable form, storing the first customizable form and the second customizable form in a form database, and linking the first customizable form and the second customizable form with a flow control to form the form flow process file.

50-51. (CANCELLED)

52. (CURRENTLY AMENDED) The method of claim 43, further comprising sending the one of the 

53. (CURRENTLY AMENDED) The method of claim 52, further comprising, 
at the server, receiving third instructions from the designer device, the third instructions including a revision, addition, and/or deletion of at least one of the multiple form items indicia.


Authorization for this examiner’s amendment was given by Daniel R. Brownstone on 05/20/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to the previously-presented features describing the dynamics involved in relating a form flow process file to an executable/customized form file, independent claims 1, 6, 14, 21, and 43 now also explicitly recite selecting flow control indicia representative of a plurality of logical pathways, invoking a relevant flow control, and displaying a diagram/form flow process. These concepts, when combined, do not appear to be taught or suggested by the prior art of record. Therefore, independent claims 1, 6, 14, 21, and 43 are deemed allowable. Dependent claims 2-5, 7, 15, 17-19, 23, 46, 47, 49, 52, and 53 are thus also deemed allowable by virtue of depending on parent claims 1, 6, 14, 21, and 43, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO R CALDERON IV/
Examiner, Art Unit 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173